Order, Supreme Court, Bronx County (Lucy Billings, J.), entered September 8, 2005, which, to the extent appealed from as limited by the briefs, denied defendant’s cross motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the cross motion granted. The Clerk is directed to enter judgment in favor of defendant dismissing the complaint.
Plaintiff was riding his bicycle on a path maintained by defendant for that purpose when he struck a three-foot-tall steel bollard in the middle of the path. Photographs submitted by plaintiff with his bill of particulars show that the bollard was plainly visible, with reflectors affixed, and located at a point where the bicycle path intersected with a road for vehicular traffic in order to prevent motor vehicles from accessing the path. Under the circumstances, there are no triable issues as to the existence of a dangerous condition (see DeJesus v City of New York, 29 AD3d 401 [2006]). Concur — Tom, J.E, Friedman, Nardelli, Catterson and Malone, JJ.